UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                           )
SIERRA CLUB, et al.,                       )
                                           )
              Plaintiffs,                  )
                                           )
              v.                           )      Civil Action No. 13-cv-1239 (KBJ)
                                           )
UNITED STATES ARMY                         )
CORPS OF ENGINEERS, et al.,                )
                                           )
              Defendants.                  )
                                           )

                               MEMORANDUM OPINION

       Plaintiffs Sierra Club and the National Wildlife Federation (“Plaintiffs”) have

sued several federal agencies and their officers (“Federal Defendants”) in an attempt to

enjoin the construction of the Flanagan South Pipeline (the “FS Pipeline”), a domestic

oil pipeline that, as planned, will transport tar sands crude oil from Pontiac, Illinois,

through the states of Missouri and Kansas, and ultimately into Cushing, Oklahoma.

Because a private company is constructing the 589-mile pipeline on mostly privately-

owned land that is entirely within the territorial borders of the United States, no federal

statute authorizes the federal government to oversee or regulate the construction

project. Nevertheless, Plaintiffs allege that the Federal Defendants have failed to

conduct an assessment of the environmental impact of the entire FS Pipeline and, as a

result, have violated the National Environmental Protection Act (“NEPA”), 42 U.S.C.

§§ 4321-4347 (2012), the Clean Water Act (“CWA”), 33 U.S.C. §§ 1251-1387 (2013),

and the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701-706 (2013). Plaintiffs

have filed a six-count complaint alleging various statutory violations, but as Plaintiffs
themselves have cogently summarized it, “[t]he central issue in this case is whether any

federal agency is required to analyze the impacts of the [nearly] 600-mile long Flanagan

South tar sands oil pipeline, including the risks and impacts of oil spills, pursuant to

[NEPA] before [the pipeline] can be built and operated.” (Pls.’ Mot. to Suppl. &

Amend First Am. Compl. (“Pls.’ First Mot. to Amend”), ECF No. 83, at 2.) 1

       This Court first addressed the question of whether any federal agency had a duty

to conduct an environmental review of the entire privately-constructed FS Pipeline in

the context of a motion for a preliminary injunction that Plaintiffs filed on September 4,

2013—a mere 13 days after the August 22nd filing of Plaintiffs’ First Amended

Complaint. For the purposes of that preliminary injunction motion, this Court analyzed,

among other things, whether or not Plaintiffs had a likelihood of success on the merits

of their central argument, and the Court concluded that Plaintiffs were unlikely to be

able to establish successfully that the Federal Defendants had violated their obligations

under NEPA, the CWA, or the APA. See Sierra Club v. U.S. Army Corps of Eng’rs,

990 F. Supp. 2d 9, 25-38 (D.D.C. 2013) (“PI Opinion”); see also id. at 33-44 (finding,

additionally, that Plaintiffs had failed to demonstrate irreparable harm, and that the

balance of harms and public interest did not necessarily weigh in Plaintiffs’ favor).

       Before this Court at present are several motions that focus this Court’s attention

on the merits of this matter once again. The Federal Defendants and authorized


1
 This quotation, which encapsulates succinctly the gravamen of Plaintiffs’ complaint, appears on the
second page of Plaintiffs’ First Motion to Supplement and Amend the First Amended Complaint (ECF
No. 83). Plaintiffs have now filed a second motion to amend the complaint (ECF No. 93); however, as
explained in a separate order on the motions to amend that is entered today concurrently with this
opinion, this Court concludes that Plaintiffs’ proposed amendment would be futile because, even if the
complaint was amended, Plaintiffs’ central argument regarding the alleged NEPA violation—which
underpins nearly all of Plaintiffs’ claims and is carefully considered and disposed of herein—would
remain the same.


                                                   2
Intervenor Enbridge Pipelines (FSP), LLC (“Enbridge”)—the private company that is

constructing the FS Pipeline—have filed motions to dismiss parts of Plaintiffs’ first

amended complaint on ripeness grounds and for failure to state a claim, seeking

dismissal of the complaint’s allegations that certain agencies have violated a duty to

conduct an environmental review of the pipeline. Each party has now also filed a cross-

motion for summary judgment, with Plaintiffs maintaining that the administrative

record conclusively establishes the alleged NEPA, CWA, and APA violations, and the

Federal Defendants and the Intervenor arguing that the undisputed facts unquestionably

establish the opposite.

       Setting aside the ripeness issue in light of subsequent developments in this case,

this Court will GRANT IN PART the Federal Defendants’ and Intervenor’s Partial

Motions to Dismiss, and will GRANT the Federal Defendants’ and Intervenor’s cross-

motions for summary judgment with respect to all remaining claims, because the

totality of the record before the Court indicates that there are no genuine issues of

material fact regarding Plaintiffs’ claims and that Defendants are entitled to judgment

as a matter of law. The Court’s reasons for this ruling are explained further below, but

the gist of the Court’s conclusion is that Plaintiffs are wrong to insist that any federal

agency had an obligation under NEPA or any other statute to conduct an environmental

review of the impact of the entire FS Pipeline before Enbridge broke ground on the

project, given that the Federal Defendants have permitting authority over only small

segments of this private pipeline project and none of the defendant agencies, alone or in

combination, have authority to oversee or control the vast portions of the FS Pipeline

that traverse private land. Two separate orders—one that implements the Court’s



                                             3
findings herein and another that addresses the Plaintiffs’ futile motions to amend the

complaint—will issue in conjunction with this Memorandum Opinion.


I.     OVERVIEW

       This Court’s PI Opinion contains a lengthy and detailed discussion of the factual

background of this case, as well as the complex web of statutes and regulations that

undergird Plaintiffs’ claims. See Sierra Club, 990 F. Supp. 2d at 13-24. The Court will

not reproduce that discussion in full here; it assumes familiarity with the prior

description and expressly incorporates it herein. What is necessary for present purposes

is a short restatement of the key facts and a review of the complaint’s basic claims. In

addition, the instant opinion includes a brief recitation of the procedural history that

followed the PI Opinion.

       A.     Basic Facts That Underlie Plaintiffs’ Core Complaint

       As noted, Enbridge is a private company that constructs oil pipelines. Sierra

Club, 990 F. Supp. 2d at 13. Congress has not authorized the federal government to

oversee the construction of private domestic oil pipelines; consequently, Enbridge has

undertaken to build the planned FS Pipeline largely on its own, primarily by securing

easements from the landowners who own the property over which the pipeline will

operate. At the time of the PI Opinion, Enbridge had already approached more than

1,700 private land owners, and had “secured 96% of the land rights” along the 589-mile

FS Pipeline route. Id.

       Enbridge has also sought federal approval for constructing the FS Pipeline over

the 27.28 total miles of federal land and waterways that the FS Pipeline route traverses.




                                             4
Id. To this end, the Army Corps of Engineers (the “Corps”) has verified pursuant to the

National Permitting System that the 13.68 total miles of FS Pipeline water crossings—

which incorporate extensive mitigation measures—are consistent with a pre-existing

national permit that pertains to construction projects that are likely to have “minimal”

separate or cumulative adverse effects on the environment. 33 U.S.C. § 1344(e)(1); see

also Reissuance of Nationwide Permits, 77 Fed. Reg. 10,184, 10,271 (Feb. 21, 2012).

The Corps is also the agency responsible for considering Enbridge’s request for an

easement to construct and operate the pipeline over 1.3 total miles of federal land along

the proposed route, including at points along the Mississippi River in Illinois and

Missouri and the Arkansas River in Oklahoma. Because NEPA mandates that an

agency evaluate the environmental consequences of any “major federal action []

significantly affecting the quality of human environment,” 42 U.S.C. § 4332(2)(C), the

Corps has assessed the environmental impact of permitting Enbridge to construct the FS

Pipeline over that small portion of federal land and has granted Enbridge construction

easements over that property. (See Notice of Issuance of Easements by the Army Corps

of Engineers, ECF No. 90.) 2 For its part, the Bureau of Indian Affairs (“BIA”) has

entertained a similar Enbridge request for an easement regarding the 12.3 total miles of

Native American land that the pipeline crosses, and has also issued easements for the

FS Pipeline to be constructed across those lands after conducting an Environmental
2
  Under NEPA, an agency may fulfill its obligation to conduct an environmental impact review by first
preparing a “concise public document”—called an Environmental Assessment (“EA”)—that “briefly
provides evidence and analysis to assist an agency in deciding whether the action in question requires”
a more searching review, known as an Environmental Impact Statement (“EIS”). Sierra Club, 990 F.
Supp. 2d at 18 (citing 40 C.F.R. §§ 1501.4(a)-(c), 1508.9). Here, the Corps completed an EA with
respect to the requested easements, and thereafter made a finding of no significant impact (“FONSI”).
See id. at 19 n.6 (“If the agency concludes that no EIS is warranted after preparing an EA, the agency
will make a finding of no significant impact (‘FONSI’), which is reflected in a document that details
the agency’s conclusion that its action will not have a significant effect on the human environment.”
(citing 40 C.F.R. §§ 1501.4(e), 1508.13)).

                                                   5
Assessment (“EA”) and making a Finding of No Significant Impact (“FONSI”). (See

Notice of Issuance of Easements by the Bureau of Indian Affairs, ECF No. 81.)

Moreover, both the Corps and the BIA consulted the Fish and Wildlife Service (“FWS”)

as a required part of their respective easement-request review processes, and as a result,

the FWS issued a Biological Opinion and incidental take statement related to potential

impacts of the construction of the FS Pipeline on certain endangered species.

        Notably, to date, although some of the federal agencies that have considered

Enbridge’s requests regarding aspects of the FS Pipeline have reviewed the

environmental impact of the pipeline’s construction and operation over the particular

geographical areas that are under the agency’s jurisdiction—e.g., the BIA has issued an

EA/FONSI regarding the 12.3 miles of Native American lands over which the pipeline

will cross—no federal agency has interpreted NEPA as a mandate that it undertake a

comprehensive environmental impact study of the entire 589-mile FS Pipeline.

        Plaintiffs’ currently operative First Amended Complaint contains six claims,

each of which, in essence, points to the same underlying contention: that some federal

agency, if not all of them collectively, had a statutory duty to conduct a NEPA review

of the entire FS Pipeline. 3 The complaint’s Claims II(a), II(b), and III address

individually certain federal agencies that Plaintiffs believe had such a NEPA duty,

homing in on the particular agency activities that Plaintiffs allege were major federal

actions that should have prompted the subject agency to conduct an environmental

review of the entire FS Pipeline pursuant to that statute. These agency activities consist
3
  The First Amended Complaint contains claims numbered I-VI. Claim I is a Freedom of Information
Act claim that the parties have settled. (See Stip. of Dismissal & Settlement, ECF No. 78.) Because
Claim II of the complaint is split into two parts, labeled herein as Claims II(a) and II(b), there are still
six live claims that the pending motions to dismiss and summary judgment motions address, when the
substance of Plaintiffs’ claims is taken into account.


                                                      6
of the Corps’s verifications of the FS Pipeline’s water crossings pursuant to Nationwide

Permit 12 (“NWP 12”) (Claim II(a)) (see Am. Compl., ECF No. 7, ¶¶ 156-160); the

Corps’s consideration (and eventual issuance) of easements for construction over the

federal land under its jurisdiction (Claim II(b)) (see id. ¶¶ 161-164); and the FWS’s

issuance of a Biological Opinion and incidental take statement (Claim III) (see id.

¶¶ 165-171). In addition, Plaintiffs contend that the Pipeline and Hazardous Materials

Safety Administration (“PHMSA”) eventually will be called upon to approve an oil spill

response plan that Enbridge will be required by law to submit with respect to the FS

Pipeline at some point in the future, and that this potential future determination of the

PHMSA should also be considered a major federal action that triggered a NEPA

obligation on the part of that agency to conduct an environmental review of the pipeline

prior to its construction (Claim IV) (see id. ¶¶ 172-179). 4 In Claim V, Plaintiffs’

complaint approaches the same target from a different angle, by expressly maintaining

that, whether or not each individual agency’s actions triggered a duty for any particular

agency to conduct an environmental review of the entire FS Pipeline under NEPA, the

combined actions of all of the federal agencies that had some connection to the FS

Pipeline collectively constitute major federal action giving rise to an obligation to

conduct a NEPA review of the FS Pipeline as a whole and to appoint a “lead agency” to

undertake that responsibility (id. ¶¶ 180-189). Finally, in Claim VI, Plaintiffs make the

4
  Although Plaintiffs have chosen to separate their allegations regarding the conduct of each of the
federal agencies into separate counts as explained, Plaintiffs’ argument is actually the same with
respect to each agency’s activity regarding the pipeline: that by virtue of that activity (whatever it
was), the agency had an obligation to conduct an environmental review of the impact of all 589 miles of
the FS Pipeline construction project. In this respect, with another drafter, the allegations in Counts II
(a) and (b), Count III, and Count IV might all have been contained within a single count, one that
asserted that agencies within the federal government have engaged, or will engage, in activities with
respect to the FS Pipeline that qualify as “major federal actions” for the purpose of NEPA and thus
these agencies had an obligation to conduct a NEPA-related review of the entire pipeline.


                                                   7
ancillary argument that the Corps’s verification determinations violated the CWA and

NWP 12 because the agency failed to evaluate the cumulative effects of the FS

Pipeline’s water crossings (id. ¶¶ 190-193).

      B.     Post-Preliminary Injunction Procedural History

      As noted above, this Court issued an opinion denying Plaintiffs’ motion for a

preliminary injunction on November 13, 2013. More or less contemporaneously with

this Court’s issuance of that opinion, both the Federal Defendants and Enbridge filed

motions to dismiss Plaintiffs’ easement claims against the Corps and the BIA, as well as

Plaintiffs’ claim against the PHMSA, based on the fact that those agencies, at that time,

had not yet taken any action regarding the easements or the not-yet-filed oil spill

response plan. The motions to dismiss also argued that the claim against the FWS was

subject to dismissal because that agency’s issuance of the Biological Opinion and

incidental take statement was non-discretionary. (See Mem. in Supp. of Fed. Defs.’

Mot. to Partially Dismiss the Compl. (“Fed. Defs.’ MTD Br.”), ECF No. 47-1 (filed on

Nov. 8, 2013); Mem. in Supp. of Intervenor’s Mot. to Partially Dismiss the Compl.

(“Enbridge MTD Br.”), ECF No. 50-1 (filed on Nov. 19, 2013).)

      On December 9, 2013, while these partial motions to dismiss were still pending

(and indeed, before those motions were even fully briefed), Plaintiffs filed a Motion for

Summary Judgment, largely reasserting the same arguments put forth in their

unsuccessful preliminary injunction motion. (Pls.’ Mot. for Summ. J. (“Pls.’ MSJ Br.”),

ECF No. 61.) The Federal Defendants and Enbridge responded with motions for

summary judgment of their own, which were filed by January 10, 2014. (Fed. Defs.’

Cross-Mot. for Summ. J. (“Fed. Defs.’ MSJ Br.”), ECF No 70; Intervenor’s Cross-Mot.



                                               8
for Summ. J. (“Enbridge MSJ Br.”), ECF No 71.) The cross-motions for summary

judgment were fully briefed on February 10, 2014, and on February 21, 2014, this Court

held a motion hearing on the pending partial motions to dismiss and motions for

summary judgment, at the conclusion of which the Court took all of the pending

motions under advisement.

      Significantly, the Federal Defendants thereafter filed two notices alerting the

Court to certain developments in the case. In particular, on April 23, 2014, the Federal

Defendants informed the Court that the BIA had granted easements to Enbridge, and on

July 18, 2014, the Federal Defendants notified the Court that the Corps had done the

same with respect to the land under its jurisdiction. (See Notice of Issuance of

Easements by BIA, ECF No. 81; Notice of Issuance of Easements by Corps, ECF. No.

90.) Thus, the BIA and the Corps have apparently completed the environmental

assessments of the impact of constructing the pipeline over the land under their

jurisdiction and have made final determinations that the easements over the federal land

under the control of those agencies should be granted, giving Enbridge the go-ahead to

begin construction on those portions of the pipeline. In addition, according to Plaintiffs

in a motion filed subsequent to the parties’ briefing of the motions to dismiss and cross-

motions for summary judgment, the Environmental Protection Agency (“EPA”) has

commented on proposed plans for the construction of portions of the pipeline,

concluding that the entire FS Pipeline “[should] be analyzed as a ‘connected action’ in a

single NEPA document.” (Pls.’ First Mot. to Amend at 4.) Despite these new




                                            9
developments, neither the BIA nor the Corps, nor any other federal agency, has

conducted an environmental review of the entire FS Pipeline. 5

                                                * * *

        The instant opinion will proceed as follows. First, this Court will consider

whether and to what extent any of the claims in Plaintiffs’ complaint must be dismissed

based on the arguments made in the Federal Defendants’ and Intervenor’s partial

motions to dismiss. By and large, the Federal Defendants’ and Intervenor’s ripeness

arguments have been overtaken by events; therefore, this Court will consider them moot

and will not address them. What remains of the motions to dismiss is the argument that

the Plaintiffs’ claim against the PHMSA must be dismissed for lack of any “final

agency action,” and also the contention that the FWS’s preparation of a Biological

Opinion and incidental take statement can never give rise to a NEPA obligation under

the circumstances presented here and thus must be dismissed—both of which the Court

addresses below.

        Next, the Court will turn to the parties’ cross-motions for summary judgment.

The opinion evaluates the extent to which the record supports Plaintiffs’ contentions

that both the Corps’s verifications and the FWS’s preparation of a Biological Opinion

and incidental take statement are “major federal actions” giving rise to environmental

review obligations under NEPA. The opinion also addresses Plaintiffs’ core contention

that, in any event, the record establishes that some federal agencies undertook one or

5
  As noted, Plaintiffs have filed two motions to amend the complaint in order to account for these new
events. (See Pls.’ Mot. to Suppl. & Amend First Am. Compl., ECF No. 83; Pls.’ Unopposed Mot. to
Suppl. & Amend First Am. Compl., ECF No. 93; see also supra n.1.) However, as explained in the
separate order filed today addressing those motions, Plaintiffs’ proposed amendments would not alter
this Court’s analysis in any way, and thus would be futile. See, e.g., Willoughby v. Potomac Elec.
Power Co., 100 F.3d 999, 1003 (D.C. Cir. 1996) (noting that leave to amend should generally be
granted “unless there is a good reason, such as futility, to the contrary”).


                                                  10
more “major federal actions” with respect to aspects of the FS Pipeline, and that this

federal involvement—whether viewed alone or cumulatively—gave rise to an obligation

on the part of the federal government to conduct a comprehensive environmental review

of the entire pipeline. Finally, the opinion discusses this Court’s conclusions regarding

Plaintiffs’ claim that the Corps violated the CWA by arbitrarily and capriciously failing

to take into account the “cumulative effects” of the water crossings when it verified

those crossings under NWP 12.


II.   FEDERAL DEFENDANTS’ AND INTERVENOR’S PARTIAL MOTIONS
      TO DISMISS

      The Federal Defendants and the Intervenor have moved to dismiss parts of

Plaintiffs’ complaint on two overarching bases: first, that “Plaintiffs have challenged

numerous actions that may be undertaken by the Corps, PHMSA, BIA, and EPA that

have not yet occurred and may never occur” (Fed. Defs.’ Mot. to Partially Dismiss Pls.’

Compl., ECF No. 47, at 2); and second, that “Plaintiffs have not stated a claim against

PHMSA, EPA, and FWS because the[ir] . . . actions are not major federal actions

requiring NEPA review” (Fed. Defs.’ MTD Br. at 12). There is no need to flesh out the

details of the Federal Defendants’ and Intervenor’s ripeness-related arguments with

respect to the complaint’s easement claims against the Corps and the BIA because both

sides now agree that these agencies have done an environmental assessment of the

federal land over which the FS Pipeline will run, and have, in fact, issued the easements

in question. With respect to Defendants’ and Intervenor’s similar contention that the

PHMSA has not yet taken any “final agency action” and thus that this Court lacks

jurisdiction over the claim against the PHMSA under the APA, it is well-established

that the APA’s final agency action requirement is not jurisdictional, see Reliable

                                           11
Automatic Sprinkler Co., Inc. v. Consumer Prod. Safety Comm’n, 324 F.3d 726, 732

(D.C. Cir. 2003); thus, the final agency action argument provides no basis for dismissal

of the PHMSA under Federal Rule of Civil Procedure 12(b)(1). Furthermore,

Defendants’ argument that this Court should dismiss Plaintiffs’ claims against the BIA

and EPA are unavailing for the very simple reason that the current complaint contains

no “claim” against the EPA or BIA that can be subjected to dismissal. 6 This leaves for

analysis only the Federal Defendants’ and Intervenor’s contention that Plaintiffs’ claims

against the PHMSA and FWS must be dismissed because they fail to state a claim upon

which relief can be granted under Federal Rule of Civil Procedure 12(b)(6).

        A.      Dismissal For Failure To State A Claim Under Federal Rule Of
                Civil Procedure 12(b)(6)

        “A Rule 12(b)(6) motion tests the legal sufficiency of a complaint[.]” Browning

v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal quotation marks and citation omitted). “The plausibility standard is not akin

to a ‘probability requirement,’ but it asks for more than a sheer possibility that a


6
  No stand-alone claim against the EPA or the BIA appears in Plaintiffs’ complaint; rather, those
agencies are mentioned only in the context of Plaintiffs’ Claim V, which alleges that the combined
actions of all federal agencies gave rise to an obligation to perform a NEPA analysis covering the entire
FS Pipeline. (See Compl. ¶ 181(f).) Consequently, although Defendants and Intervenor include
arguments in their motions to dismiss that Plaintiffs’ “claim” against the EPA should be dismissed both
for lack of jurisdiction and for failure to state a claim (see, e.g., Fed. Defs.’ MTD Br. at 8, 12), there is
no claim against the EPA to be dismissed. Notably, with respect to the BIA, Plaintiffs’ subsequently-
filed motions to amend the complaint seek, in part, to add a claim relating specifically to the BIA’s
issuance of easements. (See, e.g., Pls.’ First Mot. to Amend at 4.) See also supra n. 4. But there
appears to be no dispute that a federal agency’s decision regarding whether to grant an easement over
federal land triggers a NEPA duty to consider the environmental impact of that action, and in fact, both
the Corps and the BIA have now satisfied this requirement. Therefore, as set forth in the separate order
accompanying this opinion, this Court has denied Plaintiffs’ motion to amend the complaint to set forth
a separate claim on this ground.


                                                     12
defendant has acted unlawfully.” Id. (citation omitted). Although a plaintiff may

survive a Rule 12(b)(6) motion even where “recovery is very remote and unlikely[,]”

the facts alleged in the complaint “must be enough to raise a right to relief above the

speculative level[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007) (internal

quotation marks and citation omitted). Moreover, a pleading must offer more than

“labels and conclusions” or a “formulaic recitation of the elements of a cause of

action[.]” Iqbal, 556 U.S. at 678 (internal quotation marks and citation omitted).

      If the facts as alleged, which must be taken as true, fail to establish that a

plaintiff has stated a claim upon which relief can be granted, the Rule 12(b)(6) motion

must be granted. See, e.g., Am. Chemistry Council, Inc. v. U.S. Dep’t of Health &

Human Servs., 922 F. Supp. 2d 56, 61 (D.D.C. 2013). Notably, in deciding a Rule

12(b)(6) motion, a court may “consider only the facts alleged in the complaint, any

documents either attached to or incorporated in the complaint[,] and matters of which

[the Court] may take judicial notice.” EEOC v. St. Francis Xavier Parochial Sch., 117
F.3d 621, 624 (D.C. Cir. 1997).

      B.     Plaintiffs’ Claim Against The FWS Is Not Susceptible To
             Dismissal On Rule 12(b)(6) Grounds, But The Claim Against
             The PHMSA Is Dismissed On This Basis

      The complaint maintains that the FWS and PHMSA have engaged in “major

federal actions” for the purpose of NEPA and thus should have conducted an

environmental review of the entire pipeline. (See Compl. ¶¶ 165-171 (FWS); 172-179

(PHMSA).) The Federal Defendants and Intervenor maintain that no such NEPA claim

is possible as a matter of law because neither agency exercises any discretion in

determining whether or not to issue a Biological Opinion or approve a submitted oil-



                                            13
response plan, and in any event, the PHMSA has not yet engaged in any action, much

less a major federal action, with respect to the FS Pipeline. (See Fed. Defs.’ MTD Br.

at 16-23; Enbridge MTD Br. at 5-10.)

      The Court concludes that it cannot dismiss the claim against the FWS on the

proffered lack-of-discretion ground because, as this Court made clear in the PI Opinion,

there are circumstances in which the FWS’s mandatory issuance of a Biological

Opinion and incidental take statement can trigger the obligation to conduct a NEPA

review. See Sierra Club, 990 F. Supp. 2d at 30 (rejecting the argument that “an FWS

opinion and incidental take statement issued pursuant to the Section 7 consultation

process can never rise to the level of major federal action” (emphasis in original)); see

also Bennett v. Spear, 520 U.S. 154, 169 (1997) (noting that, in some circumstances, a

Biological Opinion can have “a powerful coercive effect on the action agency” and

therefore qualify as a major federal action); Ramsey v. Kantor, 96 F.3d 434, 444 (9th

Cir. 1996) (finding that a Biological Opinion and incidental take statement that the

FWS issued as required pursuant to Section 7 of the Environment Protection Act was a

major federal action insofar as it was the “functional equivalent to a permit”). The

Federal Defendants and Intervenor have provided no good reason for this Court to

reconsider its conclusion in this regard, nor have they provided any basis for concluding

that the PHMSA’s mandatory approval of an oil spill response plan should be analyzed

any differently. Therefore, this Court declines to find that—as a matter of law—agency

actions such as the issuance of a Biological Opinion and incidental take statement or the




                                            14
approval of a mandated oil spill response plan can never rise to the level of major

federal action for NEPA purposes. 7

        The additional argument that the Federal Defendants and the Intervenor make

regarding the dismissal of Plaintiffs’ claim against the PHMSA has much more traction.

The complaint claims that the PHMSA violated a duty to conduct a NEPA review of the

entire FS Pipeline before construction began because, at some point in the future,

PHMSA will be called upon to approve an oil spill response plan for the FS Pipeline

and that such approval will constitute a “major federal action” for NEPA purposes.

(Compl. ¶¶ 172-179.) Defendants maintain that this claim should be dismissed because

the PHMSA has not yet even been presented with such a plan, much less engaged in the

process of deciding whether or not to approve one, and thus, the complaint fails to state

a claim upon which relief can be granted. 8

        On this point, the Court agrees with Defendants. Although the fact that an

agency has not yet affirmatively acted may not preclude a finding that the agency has

taken “final agency action” for the purposes of the APA, see, e.g., Biovail Corp. v.

FDA, 448 F. Supp. 2d 154, 161 (D.D.C. 2006) (under the APA “‘agency action’

includes, inter alia, agency ‘failure to act’”), it is readily apparent to this Court that a
7
 Of course, the Court’s conclusion that, in some circumstances, the preparation of a Biological Opinion
and incidental take statement can qualify as a major federal action says nothing about whether it does
so on the facts of this case. That question is addressed in Part III.B.1 below, in the context of the
parties’ cross-motions for summary judgment.
8
  As explained in detail in the PI Opinion, Plaintiffs’ PHMSA claim is predicated on the fact that, under
the Oil Pollution Act of 1990, the operators of oil pipelines are required to submit to the PHMSA “a
plan for responding, to the maximum extent practicable, to a worst case discharge, and to a substantial
threat of such a discharge, of oil or a hazardous substance.” 33 U.S.C. § 1321(j)(5); see also Sierra
Club, 990 F. Supp. 2d at 16. In order for an oil pipeline to begin operations, the PHMSA must either
approve this plan, or authorize the pipeline to operate without approval for up to two years, provided
that the operator has submitted a plan and has certified that it is meeting certain requirements. Id.
§ 1321(j)(5)(F), (G). Plaintiffs assert that the PHMSA’s eventual approval of Enbridge’s not-yet-
submitted oil spill response plan, or its granting Enbridge authority to operate the FS Pipeline without
approval, will qualify as a major federal action warranting a NEPA environmental review.


                                                   15
“major federal action” for NEPA purposes must be defined with reference to an

agency’s active consideration of whether or not to act. As was explained in the PI

Opinion, Congress wanted to “ensure that federal agencies made fully-informed and

well-considered decisions” regarding whether to act in a certain way or refrain from

acting, and “[t]o this end,” NEPA specifically mandates that, “before a federal agency

undertakes a ‘major federal action[] significantly affecting the quality of the human

environment,’ . . . the agency [must] evaluate the environmental consequences of that

proposed action.” Sierra Club, 990 F. Supp. 2d at 18 (quoting 42 U.S.C. § 4332(2)(C)) .

Regulations implementing NEPA further underscore the point that the NEPA duty is

triggered only when an agency is actively considering undertaking a proposed major

federal action. Section 1502.5 of Title 40 of the Code of Federal Regulations states that

“[a]n agency shall commence preparation of an [environmental analysis under NEPA]

as close as possible to the time the agency is developing or is presented with a

proposal[.]” 40 C.F.R. § 1502.5 (emphasis added). Similarly, section 1506.1(b)

provides that “[i]f any agency is considering an application from a non-Federal entity,”

that agency must “promptly notify the applicant that the agency will take appropriate

action to insure that the objectives and procedures of NEPA are achieved.” 40 C.F.R.

§ 1506.1(b) (emphasis added).

       Here, it is undisputed that the PHMSA has not even received an application from

Enbridge for approval of an oil spill response plan (or a request that the pipeline be

authorized to operate without such approval); thus, the agency is certainly not engaged

in the process of considering any such plan or request. This Court concludes that,

insofar as the PHMSA has not even begun considering whether or not to take action



                                            16
with regard to the FS Pipeline, the PHMSA had no duty under NEPA or otherwise to

conduct an environmental review of the FS Pipeline as a matter of law, and therefore,

Plaintiffs’ claim against the PHMSA (Claim IV of the complaint) must be dismissed for

failure to state a claim upon which relief can be granted.


III.    THE PARTIES’ CROSS-MOTIONS FOR SUMMARY JUDGMENT

        Plaintiffs’ motion for summary judgment maintains that the record here

conclusively demonstrates both that an environmental impact study of the entire FS

Pipeline was required under NEPA (see, e.g., Pls.’ MSJ Br. at 1-3), and also that the

Corps violated the CWA and the APA when it allegedly verified that the 1,950 FS

Pipeline-related water crossings were consistent with NWP 12 without taking into

account the “cumulative effects” of those water crossings (see Compl. ¶¶ 190-93; Pls.’

MSJ Br. at 41-54). 9 The Federal Defendants and the Intervenor argue with equal vigor

in their cross-motions for summary judgment that the undisputed record facts pertaining

to the construction of the FS Pipeline establish no such thing. (See Defs.’ MSJ Br. at 1,

40-42; Enbridge MSJ Br. at 1-3, 41-44.) As explained below, after an evaluation of the

complaint’s NEPA, CWA, and APA claims in light of the evidence presented, this Court

has determined that Defendants are entitled to judgment as a matter of law.

        A.      Standard For Summary Judgment In Administrative Action
                Cases

        In most civil cases, summary judgment will be granted “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to
9
  Plaintiffs’ NEPA-related claims are also brought under the APA, presumably because, as explained in
the PI Opinion, “NEPA does not provide a separate cause of action for plaintiffs seeking to enforce its
EIS requirements.” Sierra Club, 990 F. Supp. 2d at 22 (internal quotation marks and citation omitted).
Here, “Plaintiffs’ complaint alleges”—and its summary judgment motion vigorously argues—that
“insofar as none of the Federal Agencies have completed an EA and EIS with respect to the FS
Pipeline, the Federal Agencies have not only violated NEPA, they have also violated the APA.” Id.

                                                  17
judgment as a matter of law.” Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247 (1986); Moore v. Hartman, 571 F.3d 62, 66 (D.C. Cir. 2009).

“Summary judgment is [also] the proper mechanism for deciding, as a matter of law,

whether an agency action is supported by the administrative record and consistent with

the APA standard of review.” Loma Linda Univ. Med. Ctr. v. Sebelius, 684 F. Supp. 2d
42, 52 (D.D.C. 2010) (citing Stuttering Found. of Am. v. Springer, 498 F. Supp. 2d 203,

207 (D.D.C. 2007)); see also Richards v. INS, 554 F.2d 1173, 1177 n. 28 (D.C. Cir.

1977). However, due to the limited role a court plays in reviewing the administrative

record to evaluate whether an agency has complied with the APA, the typical summary

judgment standards are not applicable. Stuttering, 498 F. Supp. 2d at 207.

       Under the APA, it is the role of the agency to resolve factual issues to
       arrive at a decision that is supported by the administrative record, whereas
       “the function of the district court is to determine whether or not as a
       matter of law the evidence in the administrative record permitted the
       agency to make the decision it did.”

Id. (quoting Occidental Eng’g Co. v. INS, 753 F.2d 766, 769-70 (9th Cir. 1985)). In

other words, “when a party seeks review of agency action under the APA, the district

judge sits as an appellate tribunal,” and “[t]he ‘entire case’ on review is a question of

law.” Am. Bioscience, Inc. v. Thompson, 269 F.3d 1077, 1083 (D.C. Cir. 2001)

(footnote and citations omitted).

       Significantly, the APA provides a “default standard” of judicial review of agency

actions on summary judgment when the governing statute does not otherwise provide

one: “[a] court must set aside agency action it finds to be ‘arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law.’” Tourus Records, Inc. v.

DEA, 259 F.3d 731, 736 n. 10 (D.C. Cir. 2001) (quoting 5 U.S.C. § 706(2)(A)). “The



                                            18
‘arbitrary and capricious’ standard of review as set forth in the APA is highly

deferential,” and the Court must therefore “presume the validity of agency action.” Am.

Horse Prot. Ass’n v. Yeutter, 917 F.2d 594, 596 (D.C. Cir. 1990) (citation omitted).

Although the “court is not to substitute its judgment for that of the agency[,] . . . the

agency must examine the relevant data and articulate a satisfactory explanation for its

action[,] including a rational connection between the facts found and the choice made.”

Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)

(citations and quotation marks omitted).

       B.     The Record Establishes That No Federal Agency, Alone Or In
              Combination, Had A NEPA Duty To Evaluate The Entire FS
              Pipeline

       Plaintiffs’ primary contention in this case—which is restated in various ways in

different counts of the complaint—is that, under NEPA, one or more agencies of the

federal government was legally required to undertake a comprehensive review of the

potential environmental impacts of the construction and operation of the entire FS

Pipeline before construction on that pipeline commenced. (See Am. Compl. ¶¶ 180-

189; Pls.’ MSJ Br. at 13-39.) As previously noted, the NEPA statute requires

preparation of an environmental impact study regarding every “major federal action

significantly affecting quality of the human environment,” 33 U.S.C. § 4332(2)(C), and

in relevant part, NEPA regulations define “major federal actions” as “projects and

programs entirely or partly financed, assisted, conducted, regulated, or approved by

federal agencies[,]” 40 C.F.R. § 1508.18(a). Relying on this statutory and regulatory

framework, Plaintiffs here point to three bases for their argument that NEPA




                                             19
unquestionably required the federal government to undertake an environmental review

of the entire FS Pipeline.

        First, Plaintiffs assert that certain activities that the individual federal agencies

named as defendants have undertaken with respect to the FS Pipeline qualify as “major

federal actions” that should have prompted those agencies to do an assessment of the

entire FS pipeline under NEPA. (See Compl. ¶¶ 156-160, 165-171; Pls.’ MSJ Br. at 18-

30.) See also Sierra Club, 990 F. Supp. 2d at 15-16. 10 Second, Plaintiffs argue that,

regardless of whether the activity of any particular federal agency standing alone

constituted a major federal action that triggered a duty to conduct an environmental

review of the entire FS Pipeline under NEPA, the combination of all of the federal

activities that the myriad federal agencies that have been consulted regarding some

aspect of the construction and operation of the pipeline have undertaken—including the

PHMSA’s potential future approval of the required oil spill response plan—indicates

that the federal government has sufficient control over the FS Pipeline that the pipeline

itself qualifies as a major federal action, despite being privately owned and

overwhelmingly constructed on private land. (See Compl. ¶¶ 180-89; Pls.’ MSJ Br. at

34-39.) 11 Plaintiffs’ third theory of NEPA liability is that if any of the activities of the


10
   The complaint focuses primarily on the activities of the Corps and the FWS, alleging individual
NEPA claims against those agencies separately, and it also puts the PHMSA in this same boat (see
Compl. ¶¶ 172-180). In light of this Court’s conclusion above that Plaintiffs’ claim against the
PHMSA must be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6), see supra Part II.B,
the Court will focus here on Plaintiffs’ NEPA claims against the Corps and FWS, and will not proceed
to consider whether summary judgment should be entered in favor of either party on Plaintiffs’
individual NEPA claim against the PHMSA.
11
  This Court’s conclusion that Plaintiffs have failed to state a claim against the PHMSA does not
preclude its consideration of Plaintiffs’ allegations about the future actions of that agency to the extent
that those allegations relate to Plaintiffs’ claim regarding the overall “federalization” of the FS
Pipeline. In this same vein, the Court has also considered the complaint’s allegations regarding the
BIA in its evaluation of Plaintiffs’ federalization contention, despite the fact that the complaint
contains no separate claim against the BIA and the Court has not granted Plaintiffs leave to amend the

                                                    20
federal agencies qualifies as a “major federal action” triggering environmental review

of some aspect of the pipeline project, that acting agency cannot confine its

environmental impact assessment to the area under its own jurisdiction; rather, its

review must encompass the entirety of the FS Pipeline’s construction and operation

because the pipeline is one “connected action.” (See Pls.’ MSJ Br. at 13-16.) 12 In

short, all roads lead to Plaintiffs’ core contention that the federal government violated a

NEPA duty to assess the environmental impact of the entire FS Pipeline prior to the

pipeline’s construction. For the reasons that follow, this Court disagrees.

                1.      Neither The Corps’s Verifications Nor The Service’s
                        Biological Opinion And Incidental Take Statement
                        Qualify As “Major Federal Actions” Under the
                        Circumstances Presented

        Plaintiffs’ first argument in support of summary judgment on their NEPA-

violation claims is that the record indisputably establishes that both the Corps’s

issuance of four letters verifying the FS Pipeline water crossings, and also the FWS’s

preparation of a Biological Opinion and incidental take statement, qualify as “major

federal actions” that triggered a duty to conduct an environmental impact review under

NEPA. Under the regulations implementing NEPA, the term “major federal

action” includes “actions with effects that may be major and which are potentially

subject to Federal control and responsibility[,]” 40 C.F.R. § 1508.18, and as explained


complaint to include any such claim. See supra nn.4, 5; see also ECF No. 96 (Court’s Order denying
leave to amend the complaint).
12
  Under this theory, the fact that the Corps and the BIA apparently believed that an environmental
assessment pursuant to NEPA was a necessary prerequisite to their decisions regarding whether to grant
easements, for example, means that those agencies had an obligation to conduct a review of the entire
FS Pipeline, and not just the easement-related areas. (See, e.g., Pls.’ First Mot. to Amend at 6.) In this
respect, the complaint’s claim against the Corps, and also its allegations regarding the BIA, remain
relevant, despite the fact that both agencies have already conducted a (limited) environmental impact
review.


                                                   21
in the PI Opinion, the relevant case law and authorities establish that, if the federal

agency itself is not undertaking or financing the project in question, the agency action

qualifies as “major federal action” for NEPA purposes only if the agency’s act is

tantamount to a permit that allows the project to proceed. See Sierra Club, 990 F.

Supp. 2d at 25-26; see also Wetlands Action Network v. U.S. Army Corps of Eng’rs, 222
F.3d 1105, 1117 (9th Cir. 2000) (finding no major federal action where the project in

question “could proceed without the permit” issued by a federal agency (emphasis in

original)); Ramsey, 96 F.3d at 444 (noting that “if a federal permit is a prerequisite for a

project with adverse impact on the environment, issuance of that permit does constitute

a major federal action”); Daniel R. Mandelker, NEPA Law & Litig. § 8:19 (2d ed. 2014)

(explaining that “[f]ederal permits, leases and other approvals” are “typical examples”

of major federal action triggering NEPA in the context of otherwise non-federal

projects). Plaintiffs appear to accept that standard, and argue here that the Corps’s

verification letters—which collectively certified that the 1,950 instances in which the

FS Pipeline impacts waters of the United States were consistent with a preexisting

nationwide permit—were effectively “permits” for the purpose of the NEPA definition.

(See Pls.’ MSJ Br. at 24-26.) Plaintiffs make essentially this same argument with

respect to the Biological Opinion and incidental take statement that the FWS issued

when it consulted with the Corps and BIA. (See id. at 19-21.) However, in light of the

record evidence, this Court concludes that neither the Corps’s verifications nor the

FWS’s Biological Opinion and incidental take statement satisfy the “major federal

action” NEPA requirement.




                                             22
                        a.      The Corps’s NWP 12 Verifications Are Not The
                                Equivalent Of Permits For NEPA Purposes

        The PI Opinion discussed at length how the Corps’s NWP 12 verification process

relates to the overall pipeline project. See Sierra Club, 990 F. Supp. 2d at 14, 19-22,

25-30. Briefly, under the CWA, a party seeking to discharge dredged or fill material

into wetlands or waters that are under the jurisdiction of the Corps must obtain federal

approval to do so. See 33 U.S.C. § 1344. The party can seek this approval in one of

two ways: either it can apply to the Corps for an individual permit, id. § 1344(a), or it

can request that the Corps verify that the actions the party seeks to take are already

authorized under an existing general permit. Id. § 1344(e). 13 The difference between

these separate paths to the same destination is significant, because the individual

permitting process involves “detailed application and processing instructions” and the

Corps’s “case-specific review of each application,” Sierra Club, 990 F. Supp. 2d at 19

(citing 33 C.F.R. Parts 323, 325 (2013)), while under the general permitting system, the

Corps has already concluded that covered activities can proceed based on an extensive

environmental impact study that the agency does periodically regarding such

construction activities on a regional or nationwide basis. See id. at 27 (explaining that

“under the nationwide permit system, the Corps has already done an environmental

review on a general categorical basis and has already given its imprimatur to discharges

that result from the type of construction activity at issue under specified

circumstances”). Therefore, when a party approaches the Corps under the general

permitting scheme (which is not even required for every water-related construction


13
  General permits provide blanket authorization for specified activities within certain geographical
areas, including (as relevant here) nationwide. See 33 U.S.C. § 1344(e).


                                                   23
project), such party is merely requesting “verification” of their own belief that the

proposed construction project satisfies the Corps’s previously established requirements.

See id. (“When a prospective permittee files a pre-clearance notice [under the general

permit process], the only thing left to be done is for the Corps’s district engineers to

verify that the planned project does, in fact, fit within the category of activities that the

Corps has already authorized.”).

       For its construction of the FS Pipeline, Enbridge asked the Corps to verify that

each of the 1,950 water crossings that construction of the FS Pipeline might impact was

consistent with Nationwide Permit 12, a nationwide permit that specifically authorizes

discharges into federal waterways as required for “the construction, maintenance,

repair, and removal of utility lines and associated facilities in waters of the United

States, provided the activity does not result in the loss of greater than 1/2-acre of waters

of the United States for each single and complete project.” Reissuance of Nationwide

Permits, 77 Fed. Reg. 10,184, 10,271 (Feb. 21, 2012). In August and September of

2013, Corps district engineers from each of the four Corps districts through which the

FS Pipeline passes issued letters verifying that the water crossings associated with the

FS Pipeline were, in fact, consistent with NWP 12. (See Admin. R. (“AR”) App. Part 1,

ECF No. 79-1, at 5-11 (Kansas City Dist. Verification Letter); AR App. Part 6, ECF No.

79-6, at 5-17 (Rock Island Dist. Verification Letter); AR App. Part 7, ECF No. 79-7, at

5-13 (St. Louis Dist. Verification Letter); AR App. Part 10, ECF No. 79-10, at 5-6

(Tulsa Dist. Verification Letter).) 14 The issuances of these letters are the “actions” that

Plaintiffs insist constitute a “major federal action” that, according to Plaintiffs,

14
  Page number references in citations to the AR Appendix filed with the Court refer to the page
numbers the Court’s electronic filing system assigns.


                                                  24
triggered an obligation on the part of the Corps to conduct an environmental review of

the entire FS Pipeline consistent with NEPA. (Pls.’ MSJ Br. at 24-31.)

       This Court explained in detail in the PI Opinion why Plaintiffs would be unlikely

to establish that the Corps’s verifications were permits for construction of the FS

Pipeline such that they would qualify as a major federal action under the regulatory

definition. See Sierra Club, 990 F. Supp. 2d at 25-30. The PI Opinion noted that “the

law quite clearly distinguishes between ‘verifications’ and ‘permits’ in the CWA

context,” and that this distinction manifests itself in the difference between a project

that is verified as consistent with an existing general permit, and one that must be

subjected to searching scrutiny under the individual permitting system. Id. at 26. Most

significantly, this Court pointed out that “the entire point of the general permitting

system is to avoid the burden of having to conduct an environmental review under

NEPA when a verification—as distinguished from an individual discharge permit—is

sought,” id. (emphasis added), and that it would therefore “make[] little sense” to

accept Plaintiffs’ position that “notwithstanding the FS Pipeline project’s eligibility for

verification under NWP 12, the Corps nevertheless had to conduct a full environmental

review under NEPA[,]” id. at 26-27.

       In their summary judgment motion, Plaintiffs point to no record evidence or any

new authorities that would cast doubt on the Court’s prior reasoning regarding the

proper characterization of the Corps’s verifications. Rather, Plaintiffs now seek

essentially to sidestep the distinction between general and individual permits altogether,

by arguing that the verifications here qualify as a major federal action because, as a

result of the verifications, the Corps had “discretion over a substantial part” of the FS



                                            25
Pipeline. (Pls.’ MSJ Br. at 25 (citing Karst Envtl. Educ. & Prot., Inc. v. EPA, 475 F.3d
1291, 1297 (D.C. Cir. 2007)).) To the extent that this argument is based on Plaintiffs’

contention that the verifications here related to a significant number of water crossings

spread throughout the length of the pipeline, i.e., that the Corps’s verification process

impacted a “substantial part” of the pipeline (see Pls.’ MSJ Br. at 33-34), they do have

a point about scale, but it is a point that, in this Court’s view, is not material to the

applicable legal analysis.

       As the PI Opinion explained, when the Corps undertakes to “verify” the benign

nature of a project under the general permit scheme, it is not engaging in an exercise of

discretion with respect to that project in the relevant sense, regardless of whether the

agency is called upon to verify one water crossing or 1,000. See Sierra Club, 990 F.

Supp. 2d at 28-29 & n.14. The plain language of NEPA underscores that Congress

understood that not all of the activities that an agency undertakes can properly be

considered “major federal actions” for NEPA purposes, and courts rightly have

concluded that only those agency actions that implicate an agency’s decision-making

authority qualify as “major federal actions” under NEPA. See, e.g., Citizens Against

Rails-to-Trails v. Surface Transp. Bd., 267 F.3d 1144, 1151 (D.C. Cir. 2001) (“The

touchstone of whether NEPA applies is discretion.”). Whereas a request for an

individual permit to discharge dredged material into waters of the United States

requires the Corps to consider such matters as “the location, purpose and need for the

proposed activity,” as well as the “the type, [source,] composition and quantity of the

material to be dredged, the method of dredging, and the site and plans for disposal of

the dredged material[,]” 33 C.F.R. § 325.1(d), and to bring its expertise to bear on the



                                              26
determination of whether or not the particular project satisfies the applicable regional

guidelines for such activity, verifications under the CWA general permitting system

have the entirely different character of “allow[ing] the Corps to designate certain

construction projects as eligible for CWA discharge permits ‘with little, if any, delay or

paperwork’ because they fit within [certain] pre-cleared categories of activities.”

Sierra Club, 990 F. Supp. 2d at 26 (quoting 33 C.F.R. § 330.1(b)). The distinction

between verifications and permits—coupled with the ever-present realization that the

Corps’s fully-informed decision to authorize certain activities has been made ex ante

under the nationwide permitting system such that any requirement that the agency

conduct a NEPA analysis in the verification context by no means furthers the purpose

of NEPA, see 40 C.F.R. § 1500.1(c) (the purpose of NEPA is “to foster excellent

decisions”)—convinces this Court that Plaintiffs are mistaken to insist that the

verifications here constituted a major federal action triggering a NEPA duty to conduct

an environmental review.

      Accordingly, the Corps’s failure to perform a NEPA review as part of its

verification process was neither arbitrary and capricious nor contrary to law, and the

Court will enter summary judgment in favor of Defendants with respect to Plaintiffs’

NEPA-related claim based upon the Corps’s verifications (Claim II(a)).

                    b.     The FWS’s Biological Opinion And Incidental
                           Take Statement Is Not The Functional
                           Equivalent Of A Permit In This Case

      Both the Corps and the BIA consulted with the FWS pursuant to the Endangered

Species Act (“ESA”), as part of the previously described verification process and also

as part of the process that both agencies undertook when evaluating the easements that



                                            27
Enbridge requested in order to construct the small portion of the FS Pipeline that

traverses federal land and waterways. (See AR Part 1 at 39.) When so consulted, the

FWS is required to determine whether “any action authorized, funded, or carried out by

[the consulting] agency” is likely “to jeopardize the continued existence of any

endangered species or threatened species or result in the destruction or adverse

modification of habitat of such species[.]” 16 U.S.C. § 1536(a)(2). Federal agencies

considering certain actions (such as the verifications and easements at issue here) are

required to consult with the FWS under Section 7 of the ESA, and Plaintiffs’ complaint

contends that the FWS’s preparation of the required Biological Opinion, and also its

issuance of a related incidental take statement, constituted a “major federal action” that

triggered a duty on the part of the FWS to conduct an environmental review of the

entire FS Pipeline pursuant to NEPA. (Compl. ¶¶ 165-171.) In its summary judgment

briefing, Plaintiffs also make the related contention that, by accepting and incorporating

the FWS’s Biological Opinion and incidental take statement into its own analysis of the

requested verification letters, the Corps had a NEPA duty to undertake an

environmental review of the entire pipeline. (Pls.’ MSJ Br. at 26-28.)

       With respect to Plaintiffs’ claim that the FWS had a NEPA duty to review the

entire FS Pipeline as a result of the Biological Opinion and incidental take statement

that it issued, this Court previously accepted Plaintiffs’ assertion that an FWS

Biological Opinion and incidental take statement may sometimes qualify as “major

federal action,” see Sierra Club, 990 F. Supp. 2d at 30; see also supra Part II.B, but

concluded that the circumstances here were such that it was unlikely that Plaintiffs

would be able to demonstrate that the FWS had a duty to conduct a NEPA review as a



                                            28
result of its issuance of a Biological Opinion and incidental take statement regarding

the potential impact of the FS Pipeline on the decurrent false aster plant, the Indiana

bat, and the American burying beetle. Sierra Club, 990 F. Supp. 2d at 16. Nothing in

the Plaintiffs’ summary judgment motion points to any different result. This is

primarily because a Biological Opinion and incidental take statement that the FWS

issues pursuant to Section 7 of the ESA does not, in itself, have any direct effect on the

underlying action under consideration; rather, it is the requesting agency (in this case,

the Corps and the BIA) that determines what, if any, effect the FWS’s Biological

Opinion and incidental take statement will have on the agency’s actions. See 50 C.F.R.

§ 402.15(a) (“Following the issuance of a biological opinion, the Federal agency shall

determine whether and in what manner to proceed with the action in light of its section

7 obligations and the [FWS’s] biological opinion.”). Consequently, the FWS’s

Biological Opinion and incidental take statement can only truly function as the

equivalent of a permit for NEPA purposes if the underlying federal action would not,

and could not, have proceeded without the FWS’s imprimatur. Put another way, in the

relatively unusual situation in which the underlying federal action hinges on the FWS’s

conclusion that endangered species will not be impacted and/or its issuance of a

statement that permits the “taking” of any such species, then one could reasonably

conclude that the FWS’s opinion or statement is the functional equivalent of a permit

allowing the action to proceed. Such was the case in Ramsey, where the action in

question was a government-sponsored plan to harvest salmon, including certain species

that were protected by the ESA, and therefore quite literally could not have progressed

without an incidental take statement. Ramsey, 96 F.3d at 437-39. Looking at the very



                                            29
different role that the FWS’s report played in the instant case, this Court concluded in

the PI Opinion—and reaffirms now—that Plaintiffs have not demonstrated that the

FWS’s Biological Opinion and incidental take statement had the same practical effect

on the Corps’s and BIA’s consideration of the federal action at issue here. See Sierra

Club, 990 F. Supp. 2d at 31 (noting that, rather than functioning as a permit, the FWS’s

Biological Opinion was “at best peripheral to the project in question”).

       Perhaps as a result of this shortcoming, Plaintiffs have tried a slightly different

tack on summary judgment: they argue that the acting agency—in this case, the

Corps—had a duty to undertake a NEPA review by virtue of the fact that it

“implemented” the terms of the FWS’s Biological Opinion and incidental take

statement in its own verification letters. (See Pls.’ MSJ Br. at 26-27.) As an initial

matter, it is not clear from the record that the verification letters the Corps divisions

sent to Enbridge do, in fact, “implement” the Biological Opinion and incidental take

statement: the letters contain boilerplate statements that the FWS documents are

“incorporated by reference,” but they are also careful to note that the verification letters

“do[] not authorize [Enbridge] to take an endangered species” and that in order to do so,

Enbridge “must have separate authorization under the Endangered Species Act.”

(Kansas City Dist. Verification Letter at 6; Rock Island Dist. Verification Letter at 6;

St. Louis Dist. Verification Letter at 6.)

       Nevertheless, even if the verification letters’ language referring to

“incorporation” of the FWS’s work product were sufficient to support the conclusion

that the Corps “implemented” the FWS’s Biological Opinion and incidental take

statement, Plaintiffs have not established that the Corps’s verifications—agency action



                                             30
that is not a major federal action in and of itself, as determined above—were somehow

transformed into a “major federal action” by virtue of the incorporation of the FWS

documents. Plaintiffs have cited no case which stands for (or even contemplates) this

novel proposition, and the case that Plaintiffs do principally rely on for the proposition

that “implementation” of a biological opinion can give rise to NEPA obligations is

easily distinguishable. The court in In re Consolidated Salmonid Cases, 688 F. Supp.
2d 1013 (E.D. Cal. 2010), premised its holding that implementation of a Biological

Opinion qualifies as “major federal action” for NEPA purposes on the fact that the

federal agency itself was responsible for managing and operating the projects for which

the Biological Opinion had been prepared. Id. at 1024 (finding that the agency’s

“operation of the projects to comply with the [Biological Opinion] is major federal

action under NEPA” (emphasis added)). Here, by contrast, the action that the

Biological Opinion and incidental take statement potentially impacts is that of

Enbridge—not that of the Corps—which brings us back to the original question of

whether the Biological Opinion and incidental take statement can reasonably be viewed

as a permit that enabled Enbridge’s construction to proceed.

       Plaintiffs strenuously assert that this is so, relying on the language referencing

the Biological Opinion and incidental take statement in the verifications (see Pls.’ MSJ

Br. at 27 (citing Kansas City Dist. Verification Letter at 6; Rock Island Dist.

Verification Letter at 6; St. Louis Dist. Verification Letter at 6)), as well as several

email conversations that occurred between the FWS, the Corps, and Enbridge regarding

the scope of the Biological Opinion (id. at 20-21 (citing AR App. Part 5, ECF No. 79-5,

at 42-48)). But these references demonstrate only that the agencies were aware of, and



                                             31
considered, the FWS’s opinion, as the law required them to do; they do not establish

that the verifications or easements would not have issued had the FWS’s findings been

different. Indeed, to the contrary, both the verification letters and the Biological

Opinion itself make it clear that Enbridge could proceed with construction of the FS

Pipeline regardless of what the Corps said about the FWS statements.

       What is more, the FWS’s Biological Opinion itself does not provide any basis for

concluding that the FS Pipeline construction project necessarily would have been halted

but for the positive FWS evaluation such that it would be reasonable to maintain that

the Biological Opinion and incidental take statement permitted the construction to

proceed. In fact, the documents the FWS prepared are rife with conditional language

and speculation regarding the potential impact of the FS Pipeline’s construction on the

endangered species at issue, and indeed, the FWS ultimately concluded that the

construction would probably not result in any major impact to any of those species.

(See AR App. Part 1, ECF No. 79-1, at 39 (Biological Opinion) (concluding that

construction was likely to have minimal impact on the species in question).) See also

Sierra Club, 990 F. Supp. 2d at 40 (discussing the Biological Opinion’s conclusions).

       In short, although Plaintiffs repeatedly assert that “[w]ithout an [incidental take

statement], Enbridge would be prohibited by the ESA from constructing” the FS

Pipeline (Pls.’ Reply to Pls.’ Mot. for Summ. J. & Resp. to Defs.’ & Intervenor’s Cross-

Mots. for Summ. J. (“Pls.’ MSJ Reply”), ECF No. 74, at 14), the record does not

demonstrate conclusively that issuance of the Biological Opinion and incidental take

statement was a necessary prerequisite to construction. Thus, on the record before it,

this Court sees no reason to alter its prior conclusion that the FWS’s Biological Opinion



                                            32
and incidental take statement are, at best, “peripheral to the project in question” and

therefore are not the “functional[] equivalent” of a permit for NEPA purposes. Sierra

Club, 990 F. Supp. 2d at 31 (internal quotation marks omitted). Consequently, this

Court will enter summary judgment in Defendants’ favor on Claim III of the complaint.

              2.     The Combined Actions Of The Federal Agencies Do Not
                     Constitute “Major Federal Action”

       As noted at the outset, Plaintiffs’ complaint primarily rests on a core belief that

NEPA required some federal agency somehow to conduct an environmental assessment

of the entire 589-mile FS Pipeline before that pipeline could be constructed and

operated. Claim V alleges as much, and because the other NEPA-related claims in the

complaint address each federal agency individually, Claim V is most reasonably

construed as asserting that the actions of the various federal agencies with some

connection to the FS Pipeline’s construction and operation—taken together—were

sufficient to give rise to an obligation for the Federal Defendants to perform a NEPA

analysis covering the entirety of the FS Pipeline, and to select a lead agency responsible

for the review. (Compl. ¶¶ 180-189 (emphasis added).) This claim boils down to an

assertion that, regardless of whether or not any of the individual agency actions meets

the threshold for major federal action under NEPA, if there is persistent federal

involvement with a given private project, the project is effectively “federalized” for

NEPA purposes such that an environmental review is required. (See, e.g., Compl. ¶ 181

(alleging that all of the federal actions “singly, in combination, and cumulatively

constitute major federal action”); see also Pls.’ MSJ Br. at 34-37.)

       The “federalization” theory of NEPA responsibility is not new; indeed, as the PI

Opinion made clear, the case law and authorities interpreting NEPA have held that an


                                            33
otherwise non-federal action can become federalized for NEPA purposes, but in order

for that to occur, the federal government must exercise substantial control over the

otherwise private project. See, e.g., Mandelker § 8:19 (noting that in cases where “the

action claimed to fall under NEPA was nonfederal, the question becomes whether the

action was federalized and brought under NEPA because a federal agency exercised

control over the nonfederal action”); 40 C.F.R. § 1508.18 (defining “major federal

action” to include actions “potentially subject to Federal control and responsibility”);

Citizens Alert Regarding the Env’t v. EPA, 259 F. Supp. 2d 9, 20 (D.D.C. 2003), aff’d

102 F. App’x 167 (D.C. Cir. 2004) (noting that a non-federal project can be federalized

where the federal agencies “have sufficient authority over the local project so as to

control or influence its outcome”); Ross v. Fed. Highway Admin., 162 F.3d 1046, 1051

(10th Cir. 1998) (a project may be federalized where “the federal government has actual

power to control the project” (internal quotation marks and citation omitted)). This

Court has previously explained at length why the cumulative involvement of the various

federal agencies here was not likely to be deemed sufficient to federalize the FS

Pipeline such that the Federal Defendants were required to perform a NEPA analysis of

the environmental impacts of the pipeline as a whole. Sierra Club, 990 F. Supp. 2d at

36-37. Moreover, in this regard, this Court noted that “Plaintiffs have significantly

overstated the degree of federal involvement in the FS Pipeline in an attempt to

shoehorn this essentially private project into the NEPA statute.” Id. at 40.

       Here, in the summary judgment context, Plaintiffs have neither directly rejected

the Court’s legal conclusion that federal control is a critical component of adequate

“federalization,” nor pointed to any additional record evidence that establishes that the



                                            34
federal agencies had the requisite degree of control over the FS Pipeline. Instead,

Plaintiffs either seek to advance arguments about the nature of the federal activities that

this Court already rejected in the PI Opinion, or they retreat to reliance on conclusory

assertions regarding the combined impact of the federal actions in question, or both.

For example, Plaintiffs reassert their argument that the Western District of Texas’s

opinion in Spiller v. Walker, No. 98-ca-255, 2002 WL 1609722 (W.D. Tex. July 19,

2002), is dispositive on the federalization issue (see Pls.’ MSJ Br. at 34-35), and further

argue that the federal government effectively had control and responsibility over the

project as a whole because the record reflects “both final agency actions and ‘major

federal actions[,]’” (id. at 36-37).

       Neither of these arguments provides any basis for this Court to question the

reasoning set forth in the PI Opinion regarding Plaintiffs’ federalization argument. To

begin with, this Court has already noted its disagreement with the conclusion that the

Spiller court reached—a disagreement that was primarily based on the fact that Spiller

involved CWA verifications and the Spiller court did not “sufficiently account for the

fact that Congress established a general permitting system as an alternative to the

requirement that construction projects with a minimal potential impact on national

waterways obtain an individual permit under the CWA.” Sierra Club, 990 F. Supp. 2d

at 28. In invoking Spiller yet again, Plaintiffs have provided no response to this

Court’s stated view of that opinion.

       Similarly, Plaintiffs’ assertion that the presence of some major federal actions

(i.e., the Corps’s and BIA’s granting of easements), viewed along with the Corps’s

verifications and the FWS’s issuance of the Biological Opinion and incidental take



                                            35
statement, “constitutes federal discretion over a substantial part of the project” (Pls.’

MSJ Br. at 44) is a conclusory characterization that is at odds with this Court’s

perception of the case as stated in the PI Opinion, and Plaintiffs have failed to offer any

legal argument or record evidence that demonstrates that the Court was wrong to

conclude that federal control and responsibility was lacking on the facts of this case.

See Sierra Club, 990 F. Supp. 2d at 34 (noting that the “minor pieces of federal

involvement in a nearly 600-mile pipeline fall short of imbuing the federal government

with ‘control and responsibility’ over the pipeline as a whole”). Thus, Plaintiff has

provided no basis for revisiting in any substantial way this Court’s conclusion in the PI

Opinion that the combined actions of the federal agencies involved with the FS Pipeline

(including the Corps’s and BIA’s issuance of easements and the PHMSA’s eventual

consideration of an oil spill response plan) do not give rise to a duty to conduct a

comprehensive NEPA review of the entire pipeline because the federal government

lacks a sufficient degree of “control and responsibility” over the pipeline project, and

this Court sees none.

       There is, however, one aspect of the Plaintiffs’ “federalization” claim that was

not addressed in the PI Opinion and is worthy of mention here: the allegation that, “[a]t

a minimum, the Corps and the other agencies were required under 40 C.F.R. § 1501.5[]

to determine which agency would act as the ‘lead agency’ and prepare a NEPA analysis

for the entire Project[.]” (Compl. ¶ 187.) Even assuming arguendo that Plaintiffs had

successfully established that a NEPA duty arose as a result of the federalization of the

FS Pipeline, for the following reasons, this Court finds the “lead agency” contention to

be plainly inapposite under the circumstances presented.



                                             36
          Section 1501.5(a) of Title 40 of the Code of Federal Regulations provides that

“[a] lead agency shall supervise the preparation of an environmental impact statement if

more than one Federal agency either: (1) Proposes or is involved in the same action; or

(2) Is involved in a group of actions directly related to each other because of their

functional interdependence or geographical proximity.” But this regulation, which

Plaintiffs cite and rely upon in making their “lead agency” argument, appears in the

Code after a series of provisions that address an agency’s preparation of an EA as

opposed to an EIS, see id. § 1501.3, and that direct the agency regarding the procedures

to be followed internally with respect to making the determination of whether or not to

prepare an EIS, see id. § 1501.4. As a result, it is clear from context that the “lead

agencies” regulation pertains only to the circumstance in which more than one agency

has already followed the previous steps and has come to the conclusion that an EIS is

appropriate; in other words, the “lead agency” provision merely addresses the proper

procedures for avoiding duplicative efforts through the collective designation of a lead

agency to perform a single EIS. See id. § 1501.5(c) (“If an action falls within the

provisions of paragraph (a) of this section, the potential lead agencies shall determine

by letter or memorandum which agency shall be the lead agency and which shall be the

cooperating agencies.”). This provision does not on its face pertain to the threshold

determination that any particular agency must make regarding whether or not an EIS is

warranted, much less mandate that, in a circumstance such as this one (where no agency

has decided to do such an environmental review of the entire project), an environmental

review is nevertheless required. 15


15
     Plaintiffs cite an internal Corps email stating that “the Corps does NOT want to be the [Lead Federal

                                                     37
        In short, this Court concludes that the combined actions of the various federal

agencies did not federalize the FS Pipeline and there was no requirement that a “lead

agency” be designated under the circumstances presented in this case. Therefore,

summary judgment will be entered in favor of Defendants on Count V of the complaint.

                3. The “Connected Action” Doctrine Is Not Applicable To The FS
                   Pipeline

        Plaintiffs’ argument for summary judgment on their core NEPA claim also rests

on the contention that the entire FS Pipeline must be analyzed in a single,

comprehensive NEPA document because it is one “connected action.” (Pls.’ MSJ Br. at

13-16.) Plaintiffs’ “connected action” characterization, which the EPA allegedly has

adopted (see Pls.’ First Mot. to Amend at 4), is grounded in 40 C.F.R. § 1508.25, a

regulation that defines the term “scope” as it appears in the NEPA regulations and

provides that “the scope of an environmental impact statement” should include any

“[c]onnected actions.” 40 C.F.R. § 1508.25. Specifically, and in relevant part, the

regulation states that

        [t]o determine the scope of environmental impact statements, agencies
        shall consider 3 types of action, 3 types of alternatives, and 3 types of
        impacts. They include:
               (a) Actions (other than unconnected single actions) which may be:
                   (1) Connected actions, which means that they are closely related
                       and therefore should be discussed in the same impact
                       statement. Actions are connected if they:
                       (i) Automatically trigger other actions which may require
                           environmental impact statements[;]


Agency]” as evidence that Defendants themselves acknowledge that they were required to select a lead
agency. (Pls.’ MSJ Br. at 38.) But the email in question does not resolve the threshold legal issue of
whether or not Defendants were required to conduct an environmental review of the entire FS Pipeline
in the first place. Examined more closely, the email at most reflects that a single Corps employee
believed that it is “arguable” that a review was required in this situation, and thus sought to lay down
the agency’s marker preemptively if the federal agencies did eventually engage in the process of
selecting a lead agency. (AR COE-NWK-23600.)


                                                   38
                     (ii) Cannot or will not proceed unless other actions are taken
                          previously or simultaneously[; or]
                     (iii) Are interdependent parts of a larger action and depend
                          on the larger action for their justification[.]

Id. In Plaintiffs’ view, all of the various activities of the federal agencies involved with

the FS Pipeline “are interdependent parts of a larger action” within the meaning of 40

C.F.R. § 1508.25(a)(1)(iii)—namely, the construction and operation of the pipeline

itself—and, thus, if a NEPA environmental review was conducted with respect to any

part of the pipeline then all of the pipeline needed to be evaluated as part of that

review. (See Pls.’ MSJ Br. at 15-16.)

       In this respect, Plaintiffs’ argument appears to be that, because the Corps and the

BIA had a NEPA duty to conduct an environmental impact review of the part of the FS

Pipeline that traversed the federal land and waterways over which those agencies had

jurisdiction in conjunction with their consideration of whether or not to grant the

requested easements (a major federal action) (id. at 31-32), those agencies were

required by law to expand the scope of their review to encompass the entire pipeline

pursuant to the connected action doctrine (id. at 13-16). But this argument rests on an

incorrect interpretation of the relevant regulations in light of the context within which

an agency must consider “connected actions.”

       As has already been stated repeatedly in this Memorandum and in the PI

Opinion, the threshold question that any agency must answer in determining whether

NEPA requires an environmental review is whether there has been, or will be, any

“major Federal action significantly affecting the quality of the human environment.” 42

U.S.C. § 4332(1)(C). The regulations implementing NEPA direct each federal agency

to adopt procedures for determining which of its activities qualifies as such a major

                                            39
federal action, see 40 C.F.R. § 1507.3(b)(2); thus, it is the agency’s own regulations

that govern the initial question of whether or not NEPA applies to a given activity, see

id. §§ 1501.3 (“Agencies shall prepare an environmental assessment . . . when

necessary under the procedures adopted by individual agencies to supplement these

regulations[.]”), 1501.4 (directing agencies to use their own regulations to determine

whether to prepare an environmental impact statement). It is only after this initial

determination has been made that the regulations require agencies to determine the

scope of any required NEPA analysis. See id. § 1501.4(d) (noting that an agency shall

“[c]ommence the scoping process [under 40 C.F.R. § 1501.7] if the agency will prepare

an environmental impact statement” (emphasis added)). And it is only in the context of

determining the scope of the required environmental review that the mandate to

consider connected actions under 40 C.F.R. § 1508.25 comes into play. See id.

§ 1501.7(a)(2) (directing agencies to “[d]etermine the scope [according to 40 C.F.R.

§ 1508.25] and the significant issues to be analyzed in depth in the environmental

impact statement”). Thus, under this regulatory scheme, the “scoping” provisions of

the NEPA regulations, which include the “connected action” requirement, are relevant

only after an agency has already determined that an EA or EIS under NEPA is required

for an action of that agency. 16


16
   The parties hotly contest the issue of whether the “connected action” requirements of 40 C.F.R.
§ 1508.25 relate only to an EIS, or to both an EIS and an EA. (See, e.g., Pls.’ MSJ Reply at 8; Fed.
Defs.’ MSJ Br. at 22.) While the plain language of the regulation appears to apply only to an EIS, see
40 C.F.R. § 1508.25 (stating that “[s]cope consists of the range of actions, alternatives, and impacts to
be considered in an environmental impact statement” (emphasis added)), and the parties cite conflicting
authority on the issue, compare, e.g., Klamath- Siskiyou Wildlands Ctr. v. Bureau of Land Mgmt., 387
F.3d 989, 998-99 (9th Cir. 2004) (stating that “an agency [must] consider connected actions and
cumulative actions within a single EA or EIS” (internal quotations marks, citations, and emphasis
omitted)) with Ctr. for Biological Diversity v. Salazar, 706 F.3d 1085, 1096-97 (9th Cir. 2013)
(explaining that “[b]y its plain language [Section 1508.25] applies only to environmental impact
statements” (citations omitted)), in this Circuit at least, it appears that the connected actions

                                                   40
       Moreover, when viewed in context, the scoping regulations clearly direct the

agency to determine what the extent of its environmental impact review will be relative

to the federal action that is the trigger for the required environmental study in the first

place. Put differently, the regulatory scheme makes clear that the “scoping”

assessment—which is referred to at several different points in various regulations—

pertains to the questions and issues that the agency must address within the EA report

or EIS that is being prepared under NEPA in order to inform the agency about whether

to undertake some particular major federal action. See id.; see also id. § 1500.1

(explaining that “NEPA documents must concentrate on the issues that are truly

significant to the action in question” (emphasis added)). Conversely, nothing in the

regulations supports Plaintiffs’ assertion that the scoping provisions require an agency

to expand the EA or EIS to address actions that are completely outside the ambit of that

agency’s control and responsibility—that is, matters that are not the major federal

action that originally triggered the agency’s NEPA obligations—and to conclude

otherwise would fly in the face of the well-established rule that an agency responsible

for only a small part of a larger project need not consider aspects of that project outside

of its jurisdiction. See, e.g., Weiss v. Kempthorne, 580 F. Supp. 2d 184, 189 (D.D.C.

2008) (“In conducting an EA where the proposal being reviewed is but a small piece of

a larger project over which the agency has no authority, an agency does not go beyond

the scope of its permitting authority to review the area over which it has no

jurisdiction.” (citations omitted)).


requirement is applicable to both an EA and an EIS. See Del. Riverkeeper Network v. FERC, No. 13-
1015, 2014 WL 2535225, at *8 (D.C. Cir. June 6, 2014) (“[W]hen determining the contents of an EA or
an EIS, an agency must consider all ‘connected actions,’ ‘cumulative actions,’ and ‘similar actions.’”
(citing 40 C.F.R. § 1508.25(a))).


                                                 41
       Properly understood, then, the “connected actions” regulation requires that the

impact on the environment of all aspects of a particular major federal action be

evaluated together in a single EA or EIS, meaning that any such major federal action

cannot be segmented such that the required NEPA document does not encompass the

entire scope of it, but does not mandate that other actions (those that are not themselves

major federal actions under NEPA) be subjected to environmental impact review solely

by virtue of their connection to the federal action. This is the only interpretation that

fully explains the logic and structure of the regulations implementing NEPA, and it is

also entirely consistent with the leading case law in this Circuit interpreting the

connected actions requirement. For example, in Delaware Riverkeeper Network v.

Federal Energy Regulatory Commission, No. 13-1015, 2014 WL 2535225 (D.C. Cir.

June 6, 2014), the owners of a natural gas pipeline that was subject to a federal

permitting scheme under the Natural Gas Act submitted four proposed projects related

to the pipeline to FERC for its approval, and the D.C. Circuit held that FERC was

required to assess the impacts of all four projects together, in a single environmental

review because the projects were “connected, closely related, and interdependent[.]”

Id. at *3. Similarly, in Hammond v. Norton—the case Plaintiffs chiefly rely upon in

their summary judgment motion—the court concluded that the Bureau of Land

Management (“BLM”) must consider two segments of a single pipeline that were each

subject to that agency’s control in a single EIS. 370 F. Supp. 2d 226, 232 (D.D.C.

2005). 17 In each of these cases, the court was confronted with a situation in which the


17
  The BLM’s control over the project was based on the fact that approximately 100 miles of the project
traversed lands under the BLM’s jurisdiction, and the project sponsors were required to get a right-of-
way from the BLM pursuant to the Mineral Leasing Act, 30 U.S.C. §§ 181-287.


                                                  42
federal agency had conducted an EA or EIS that was incomplete relative to the degree

of that agency’s control over or involvement with the underlying project, and the

connected actions rule applied because the courts were required to assess whether the

agencies had improperly limited the scope of the review of actions within their own

jurisdiction—a determination that is fundamentally different from the question

Plaintiffs present here, i.e., whether the EIS must be expanded to include an

environmental review of actions completely outside the agencies’ purview.

       This Court concludes that the connected action doctrine is inapplicable to the

circumstances of this case, and also finds that it would be manifestly inconsistent with

the purposes of NEPA to require the Federal Defendants to conduct an environmental

impact assessment of the parts of the FS Pipeline over which the federal government

has no control. Therefore, the Court rejects Plaintiffs’ reliance on the connected action

doctrine as a basis for its claim that Defendants had a NEPA duty to review the entire

pipeline.

       C.    The Corps Did Not Fail To Undertake A Cumulative Impacts
             Analysis In Violation Of NWP 12, The Clean Water Act, Or the
             APA

       Plaintiffs’ final contention regarding the conduct of the federal government in

relation to the FS Pipeline is that the Corps violated the CWA and APA because it

failed to abide by the requirements of NWP 12 in issuing its verifications. (Compl.

¶¶ 190-193 (Claim VI).) Specifically, Plaintiffs maintain that summary judgment

should be entered in their favor because the Corps did not evaluate the “cumulative

effects” of all of the 1,950 water crossings along the 600 mile span of the FS Pipeline

together before verifying those crossings under NWP 12. (See id. ¶ 192; see also Pls.’



                                           43
MSJ Br. at 41 (asserting that the Corps’s verifications “failed to include a determination

that the cumulative adverse environmental effects of the overall project would be

minimal”).) NWP 12 provides in relevant part that

       [i]n reviewing the PCN for the proposed activity, the district engineer will
       determine whether the activity authorized by the NWP will result in more
       than minimal individual or cumulative adverse environmental effects. . . .
       For a linear project, this determination will include an evaluation of the
       individual crossings to determine whether they individually satisfy the
       terms and conditions of the NWP(s), as well as the cumulative effects
       caused by all of the crossings authorized by NWP.

77 Fed. Reg. at 10,287 (emphasis added). According to Plaintiffs, this language

requires that “a minimal cumulative effects determination [with respect to the entire

pipeline] must be included in the verifications[,]” and the fact that no pipeline-wide

cumulative effects analysis was done and included in the verification letters at issue

here renders the Corps’s verification determinations “arbitrary and capricious[.]” (Pls.’

MSJ Br. at 43; see also Pls.’ MSJ Reply at 22 (asserting that, not only was the Corps

required to include a cumulative effects determination covering the entire pipeline in its

verifications, but it was also required to provide evidence of its analysis).)

       This Court finds Plaintiffs’ argument unpersuasive. As the Federal Defendants

point out, there is no legal requirement that the Corps conduct a pipeline-wide

“cumulative effects” analysis because the same Federal Register Notice in which NWP

12 was published also explains that “cumulative effects are evaluated on a regional

basis[,]” and the “[c]umulative effects analysis may be done on a watershed basis, or by

using a different type of geographic area, such as an ecoregion.” (Fed. Defs.’ MSJ Br.

at 42 (emphasis added) (citing 77 Fed. Reg. at 10,264).) This statement in the

regulation is not “plainly erroneous or inconsistent” with the governing authorities,



                                             44
Auer v. Robbins, 519 U.S. 452, 461 (1997), and it clearly undermines Plaintiffs’

contention that the Corps was required to analyze the impact of all of 1,950 water

crossings along the entire length of the FS Pipeline cumulatively.

        Furthermore, the record demonstrates that a region-based analysis of the adverse

cumulative effects of the water crossings on the environment was precisely what was

done in this case. District Engineers from each of four different geographic regions

considered Enbridge’s verification requests, and conducted both an individual and

cumulative analysis of the water crossings within that region, as evidenced by the

insertion of a statement in each verification letter to the effect that “[t]he proposed

activity would result in only minor individual and cumulative adverse environmental

effects and would not be contrary to the public interest.” (AR App. Part 1 at 31 (Kansas

City Dist. Mem. for R.) (emphasis added); see also AR App. Part 9, ECF No. 79-9, at

123 (St. Louis Dist. Mem. for R.) (same); AR App. Part 6 at 39 (Rock Island Dist.

Mem. for R.) (determining that “[t]he proposed activity, with proposed mitigation

would result in no more than minor individual and cumulative adverse environmental

effects”); AR App. Part 10 at 13 (Tulsa Dist. Mem. for R.) (determining that “[t]he

proposed activity would result in no more than minimal individual and cumulative

adverse environmental effects and would not be contrary to the public interest, provided

the special conditions identified [] above are incorporated”).) Thus, it is clear that each

district engineer made a cumulative effects determination as required by NWP 12, and

Plaintiffs have not convinced this Court that the CWA or NWP 12 requires anything

more.




                                             45
       To the extent that Plaintiffs’ argument is that the Corps’s cumulative effects

determinations were insufficient because the Corps’s district engineers did not provide

enough information in their letters to justify the stated determinations (Pls.’ MSJ Reply

at 22-23), this Court rejects that conclusion as well. In fact, each of the statements in

the verification letters regarding the cumulative effects determination was made at the

end of a lengthy memorandum explaining, among other things, the details concerning

the scope of the proposed project in each respective district, the expected effect of the

project on waters of the United States within that district, and specific mitigation

techniques to be employed in response to those effects—including construction

techniques used to minimize impacts, the purchase of wetland credits to offsets impacts,

and post-construction measures taken to counteract the impact of construction. (See,

e.g., AR App. Part 1 at 12-13; AR App. Part 6 at 18-19; AR App. Part 9 at 103-4; AR

App. Part 10 at 12.) Based upon the detailed information in the Memoranda for Record,

and in particular, the numerous statements regarding mitigation programs Enbridge had

or would be implementing, this Court has little trouble finding that there was a factual

basis in the evidentiary record for the district engineers to reach the conclusions they

did regarding the cumulative effects of the portions of the pipeline planned for

construction in their district.

       Accordingly, this Court concludes that the Corps’s verification determinations

were not arbitrary and capricious, and that Defendants are entitled to judgment on

Plaintiffs’ claim that the Corps’s engineers failed to conduct a cumulative effects

evaluation under NWP 12 in violation of the CWA and APA.




                                            46
IV.    CONCLUSION

       In the instant case, this much is clear: a private company is constructing the FS

Pipeline project largely on privately-owned land; the federal agencies that have been

consulted about aspects of the pipeline project have control over only a small portion of

the land and waterways that the pipeline traverses; and no statute authorizes the federal

government to regulate or oversee the construction of a domestic oil pipeline. Given

that the clear purpose of NEPA is “to foster excellent action” on the part of the federal

government, 40 C.F.R. § 1500.1(c), this Court finds that the Federal Defendants’

restraint in not initiating an environmental impact review of the entire privately-

constructed FS Pipeline is clearly in accordance with the purpose of the NEPA statute.

Put another way, the record evidence establishes that the FS Pipeline is not itself an

“action” of the federal government—no matter how earnestly Plaintiffs contend that it

is—and to the extent that Plaintiffs here insist that federal officials must conduct an

environmental impact analysis of the entire pipeline anyway, they mistakenly view

NEPA not as an appropriate means of informing agency officials about the

environmental consequences of major actions that the federal government is poised to

take, but as a mechanism for instituting federal evaluation and oversight of a private

construction project that Congress has not seen fit to authorize the federal government

to regulate. This Court sees no basis in law or in fact for a conclusion that the Federal

Defendants here violated any NEPA, CWA, or APA obligation. Consequently, as set

forth in the two separate orders that accompany this opinion, Plaintiffs’ complaint

against the PHMSA (Claim IV) is dismissed for failure to state a claim; summary




                                            47
judgment will be entered in Defendants’ favor on all other claims; and Plaintiffs’

pending motions to supplement and amend the complaint are denied as futile.



DATE: August 18, 2014                           Ketanji Brown Jackson
                                                KETANJI BROWN JACKSON
                                                United States District Judge




                                           48